CHATFIEED, District Judge
(orally). The McWilliams tow, having taken boats out of the Pennsylvania tow, and swung them around on the outside near the mouth of the Newtown creek, would seem to be the burdened vessel. \
I think that the libelant’s injury, although it happened without any actual carelessness, and purely from the inability of the captain of the McWilliams tug to estimate just how much room he should allow to the other vessel, was caused by the maneuver of the Pennsylvania tug *395in warping its boats around the dock so as to bring them in on tlie lower side, thus requiring more room against the flood tide than if it had been landing them on the upper side of the dock. If the responsibility for allowing room for this maneuver rested upon the McWilliams, then the resulting damage must be borne by them.
The libelant may have a decree.